The plaintiff in error, hereinafter called defendant, with a codefendant, Edgar Eddington, was tried and convicted in the county court of Carter county on a charge of transporting intoxicating liquor, and sentenced to pay a fine of $50 and to be confined in the county jail for a period of 4 months, and there was a joint appeal. The appeal of the codefendant Edgar Eddington has heretofore been dismissed. The case was tried in November, 1924, and appeal was lodged in this court in April, 1925. No briefs have been filed, and no appearance for oral argument was made. We have examined the record and find that the evidence sustains the judgment. The defendant did not testify. No error requiring a reversal is apparent. The case is affirmed.